          Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



DAVID WELLINGTON,

          Plaintiff,

v.                                                     Civ. No. 21‐322 JB/GBW

PROFOLIO HOME MORTGAGE
CORPORATION, et al.,

          Defendants.



              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

          THIS MATTER comes before me pursuant to the Court’s Order of Reference (doc.

8), referring this case to me for analysis, proposed findings, and a recommended

disposition. On April 20, 2021, Defendant MTGLQ Investors, LP (“MTGLQ”) filed a

motion to dismiss Plaintiff’s complaint on grounds of res judicata. Doc. 11. On June 21,

2021, Plaintiff filed a motion to amend his complaint. Doc. 17. Having reviewed the

motions and their attendant briefing (docs. 14, 15, 18, 19), I RECOMMEND that the

Court GRANT MTGLQ’s Motion to Dismiss and DENY Plaintiff’s Motion for Leave to

File Amended Complaint for the reasons that follow.


     I.      BACKGROUND

          In 2017, MTGLQ filed suit against Monica Wellington seeking to recover

amounts due on a note secured by a mortgage and to foreclose on the mortgage.
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 2 of 15




MTGLQ Invs., LP v. Wellington, Civ. No. 17‐487 KG/LF, 2018 WL 1997294, at *1 (D.N.M.

Apr. 27, 2018) (unpublished) (“MTGLQ I”). The mortgage was secured by a piece of

real property, described as follows:

      Lot numbered Twenty‐nine (29) of ALTURA VILLAGE, being a Replat of
      Tracts A1 Netherwood Park, Addition, as the same is shown and
      designated on the Plat of said addition, filed in the Office of the County
      Clerk of Bernalillo County, New Mexico, on December 3, 1997, in Plat
      Book 97C, folio 341,

and more commonly described as 2124 Altura Verde Ln NE, Albuquerque, NM 87110

(“the Property”). MTGLQ Invs., LP v. Wellington, Civ. No. 17‐487 KG/LF, ECF No. 204

(D.N.M. Dec. 20, 2019) (unpublished) (“MTGLQ II”). Ms. Wellington removed the case

to federal court on grounds of diversity and filed counterclaims alleging violations of

the Fair Debt Collection Practices Act and seeking a declaratory judgment that MTGLQ

and another entity had no claim against Ms. Wellington or the Property. See First

Amended Counterclaim of Monica L. Wellington, MTGLQ Invs., LP v. Wellington, Civ.

No. 17‐487 KG/LF (D.N.M. June 27, 2017), ECF No. 12.

      In 2018, David Wellington—Plaintiff in the present suit and Ms. Wellington’s

brother—filed a motion to intervene. MTGLQ Invs., LP v. Wellington, Civ. No. 17‐487

KG/LF, 2018 WL 2723767, at *1 (D.N.M. June 6, 2018) (unpublished). Plaintiff asserted

an interest in the Property as joint tenant with right of survivorship with Ms.

Wellington by grant deed conveyed on January 16, 2018. Id. The court denied




                                            2
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 3 of 15




intervention pursuant to Federal Rule of Civil Procedure 24(a)(2) on the ground that

Ms. Wellington adequately represented Plaintiff’s interest in the Property. Id. at *3–4.

       On April 27, 2018, Ms. Wellington’s counterclaims were dismissed by the court.

MTGLQ I, 2018 WL 1997294, at *4–8. On September 23, 2019, the court granted

summary judgment in favor of MTGLQ. MTGLQ Invs., LP v. Wellington, Civ. No. 17‐487

KG/LF, 2019 WL 4600196, at *1 (D.N.M. Sept. 23, 2019) (unpublished). On December 20,

2019, the court filed a judgment of foreclosure and sale, entering judgment in personam

against Ms. Wellington for amounts due and owing on the note plus interest and costs

and judgment of foreclosure of the Property. MTGLQ II, Civ. No. 17‐487 KG/LF, ECF

No. 204.

       Ms. Wellington appealed. On January 7, 2021, the Tenth Circuit affirmed the

lower court’s rulings, including the dismissal of Ms. Wellington’s counterclaims and the

judgment of foreclosure and sale. MTGLQ Invs., LP v. Wellington, 2021 WL 56698, at *1

(10th Cir. Jan. 7, 2021) (unpublished). Following denial of Ms. Wellington’s petition for

panel rehearing and rehearing en banc, the Tenth Circuit filed a revised order affirming

the lower court’s rulings. MTGLQ Invs., LP v. Wellington, 2021 1217451, at *1 (10th Cir.

Mar. 31, 2021) (unpublished) (“MTGLQ III”).

       On March 4, 2021, Plaintiff, proceeding pro se, filed his Complaint to Quiet Title

and for Declaratory Relief in state court. Doc. 1‐1. Plaintiff alleges violations of the

Federal Truth in Lending Act and requests a declaratory judgment quieting title against



                                              3
         Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 4 of 15




Defendants. Id. MTGLQ removed the complaint to this Court on April 9, 2021,

pursuant to the Court’s diversity jurisdiction. Doc. 1.

         On April 20, 2021, MTGLQ filed its Motion to Dismiss, asserting that Plaintiff’s

claims are barred by res judicata. Doc. 11. Plaintiff filed a response on May 14, 2021, to

which MTGLQ filed a reply on May 20, 2021. Docs. 14, 15. On June 21, 2021, Plaintiff

filed his Motion for Leave to File Amended Complaint. Doc. 17. MTGLQ filed a

response on July 6, 2021, to which Plaintiff filed a reply on July 12, 2021. Docs. 18, 19.


   II.      LEGAL STANDARD

            A. Fed. R. Civ. P. 12(b)(6)

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint “must contain sufficient factual matter, accepted as true, ‘to state a claim to

relief that is plausible on its face.’” Leverington v. City of Colorado Springs, 643 F.3d 719,

723 (10th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). This standard

does not require “detailed factual allegations,” but it does require more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). When ruling on a 12(b)(6) motion, the court

must “assume the truth of all well‐pleaded facts in the complaint, and draw all

reasonable inferences therefrom in the light most favorable to the plaintiffs.”

Leverington, 643 F.3d at 723 (quoting Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178




                                               4
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 5 of 15




(10th Cir. 2009)). However, the court need not accept the truth of any legal conclusions.

Iqbal, 556 U.S. at 678.

       The plausibility standard “does not impose a probability requirement.”

Twombly, 550 U.S. at 556. Rather, “a well‐pleaded complaint may proceed even if it

appears ‘that a recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). The complaint must only be “enough to raise a right to

relief above the speculative level … on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Id. at 555. However, “[w]here a

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops

short of the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557). In other words, the well‐pleaded facts

must “permit the court to infer more than the mere possibility of misconduct”;

otherwise, the plaintiff has not shown entitlement to relief. Id. at 679.

       When evaluating the pleadings of a party proceeding pro se, a court must

liberally construe them and should hold them to a less stringent standard than to the

pleadings of a represented party. Hall v. Bellmon, 935 F.3d 1106, 1110 (10th Cir. 1991).

But “[t]his liberal treatment is not without limits, and ‘[the Tenth Circuit] has repeatedly

insisted that pro se parties follow the same rules of procedure that govern other

litigants.’” Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (quoting Garrett v. Selby,

Connor, Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)).



                                              5
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 6 of 15




             B. Fed. R. Civ. P. 15(a)(2)

          Federal Rule of Civil Procedure 15(a) allows a party to amend its pleading once

as a matter of course if certain temporal conditions are met. Fed. R. Civ. P. 15(a)(1).

Otherwise, as is the case here, the party seeking to amend its pleading must obtain

either the written consent of opposing parties or leave of the Court. Fed. R. Civ. P.

15(a)(2).

          The Court “should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). The decision to grant leave to amend a complaint is within the Court’s

discretion. Castanon v. Cathey, 976 F.3d 1136, 1144 (10th Cir. 2020). “Refusing leave to

amend is generally only justified upon a showing of undue delay, undue prejudice to

the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

amendments previously allowed, or futility of amendment.” Frank v. U.S. West, Inc., 3

F.3d 1357, 1365 (10th Cir. 1993) (citation omitted); see also Foman v. Davis, 371 U.S. 178,

182 (1962)). “A proposed amendment is futile if the complaint, as amended, would be

subject to dismissal.” Jefferson Cnty. Sch. Dist. No. R‐1 v. Moody’s Inv.’s Servs., Inc., 175

F.3d 848, 859 (10th Cir. 1999) (citations omitted).


   III.      ANALYSIS

             A. MTGLQ’s Motion to Dismiss

          To determine whether the prior suit is entitled to preclusive effect here, I must

first determine what law of preclusion applies to a federal judgment on a matter of state


                                                6
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 7 of 15




law. As a general rule, federal law determines the application of res judicata to

judgments of a federal court. Petromanagement Corp. v. Acme‐Thomas Joint Venture, 835

F.2d 1329, 1332 (10th Cir. 1988). But when the federal judgment is based on state law, as

when the Court sits in diversity, the question is more difficult. Id. In these cases, the

Tenth Circuit applies federal law “at least insofar as the res judicata issue is not clearly

substantive.” Id. at 1333. The Tenth Circuit has identified the law of privity as an issue

that is “more distinctively substantive.” Id. Accordingly, I will apply federal law to the

overall question of whether res judicata applies, while looking to state law to answer

the privity component of that question. See New Mexico ex rel. King v. Cap. One Bank

(USA) N.A., 980 F. Supp. 2d 1346, 1350–52 (D.N.M. 2013).

       Res judicata applies where three elements are present: “(1) a judgment on the

merits in the earlier action; (2) identity of the parties or their privies in both suits; and

(3) identity of the cause of action in both suits.” Yapp v. Excel Corp., 186 F.3d 1222, 1226

(10th Cir. 1999). If these three elements are satisfied, res judicata applies, unless the

party opposing it can show that he did not have “a full and fair opportunity to litigate”

the claim in the prior suit. Id. at 1226 n.4. While the Tenth Circuit has sometimes

characterized the “full and fair opportunity” requirement as a fourth element of res

judicata, it has more recently characterized it as an exception to the application of res

judicata. Compare Nwosun v. Gen. Mills Rests., Inc., 124 F.3d 1255, 1257 (10th Cir. 1997),

with Johnson v. Spencer, 950 F.3d 680, 693 (10th Cir. 2020). Unlike with the three Yapp



                                               7
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 8 of 15




elements, the party invoking res judicata does not bear the burden of establishing that

the opposing party had a full and fair opportunity to litigate the claims. See Sullivan v.

DaVita HealthCare Partners, Inc., 780 F. App’x 612, 615 (10th Cir. 2019) (unpublished).

Stated differently, the party opposing res judicata must articulate some defect affecting

the fairness of the prior suit. See id. at 616–17.

       The first element of res judicata is not in dispute here; the prior suit ended in a

judgment on the merits, which was affirmed by the Tenth Circuit Court of Appeals.

The third element is also not disputed. This circuit applies the “transactional approach”

to identifying the cause of action, Petromanagement, 835 F.2d at 1335, whereby “all

claims or legal theories of recovery that arise from the same transaction, event, or

occurrence” must be brought in one suit or else be barred from subsequent litigation.

Nwosun, 124 F.3d at 1257. Here, both suits involve the same mortgage; thus, the cause

of action is the same. See, e.g., Kirby v. OCWEN Loan Servicing, LLC, 641 F. App’x 808,

812 (10th Cir. 2016) (unpublished).

       The second element is the primary subject of dispute between the parties.

Plaintiff was not a plaintiff in the prior action, but MTGLQ contends that Plaintiff is in

privity with Ms. Wellington. Under New Mexico law, privity exists where one person

is “so identified in interest with another that he represents the same legal right.”

Johnson v. Aztec Well Servicing Co., 875 P.2d 1128, 1131 (N.M. Ct. App. 1994) (quoting

Bentz v. Peterson, 762 P.2d 259, 262 (N.M. Ct. App. 1988)). Such a relationship may exist



                                               8
      Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 9 of 15




between persons with a “mutual or successive relationship to rights in realty.” Bentz,

762 P.2d at 262. Plaintiff contends that the Court should refuse to find privity here

because MTGLQ failed to articulate which “category” of privity applies. Doc. 14 at 3.

Nothing in New Mexico law requires the identification of a “category” of privity.

Rather, New Mexico courts have emphasized that the privity inquiry is a case‐by‐case

determination that considers the issues in controversy and asks whether the interests at

stake are really and substantially the same. Deflon v. Sawyers, 137 P.3d 577, 580 (N.M.

2006); Tafoya v. Morrison, 389 P.3d 1098, 1110 (N.M. Ct. App. 2016).

       Plaintiff and Ms. Wellington are joint tenants with right of survivorship. As

such, their interest in the Property is the same. Moreover, Plaintiff’s allegations and

request for relief bear a substantial resemblance to Ms. Wellington’s unsuccessful

counterclaims. Both parties have alleged some defect in the assignment of the note and

mortgage from Defendant Profolio Home Mortgage Corporation to MTGLQ. MTGLQ I,

2018 WL 1997294, at *1; doc. 1‐1 at 2–4. The prior court’s finding that Ms. Wellington

does not have standing to challenge the assignment of her mortgage from one entity to

another would appear to apply with at least as much force to Plaintiff. See MTGLQ I,

2018 WL 1997294, at *7–8. Both parties have also attempted to challenge MTGLQ’s

validity as a legal entity. MTGLQ III, 2021 WL 1217451, at *3–4; doc. 1‐1 at 3–4. And

both parties have sought relief in the form of a declaratory judgment that MTGLQ et al.

have no valid claim on the Property. MTGLQ I, 2018 WL 1997294, at *7; doc. 1‐1 at 4–5.



                                             9
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 10 of 15




As evidenced by these similarities, Plaintiff’s interest in the present case is the same as

Ms. Wellington’s in the prior case. Therefore, Plaintiff and Ms. Wellington are in privity

for purposes of claim preclusion.

       Finally, the “full and fair opportunity” requirement focuses on the “fundamental

fairness” of the prior proceeding and considers “whether there were significant

procedural limitations in the prior proceeding, whether the party had the incentive to

litigate fully the issue, or whether effective litigation was limited by the nature or

relationship of the parties.” SIL‐FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1521 (10th Cir.

1990). Plaintiff does not identify any defect affecting the fairness of the prior

proceeding. Facially, the party with whom Plaintiff is in privity had a full and fair

opportunity to litigate the issues. Moreover, to the extent that one could argue that

effective litigation was limited by the denial of his motion to intervene, Plaintiff’s failure

to appeal that ruling would waive it. See Alternative Rsch. & Dev. Found. v. Veneman, 262

F.3d 406, 408–09 (D.C. Cir. 2001) (holding with majority of circuits that denial of

intervention as of right is immediately appealable); Sullivan, 780 F. App’x at 617

(emphasizing plaintiffs’ failure to file a direct appeal in rejecting argument that they did

not have a full and fair opportunity to litigate).

       In sum, I recommend finding that the prior case of MTGLQ Investors v.

Wellington, Civ. No. 17‐487 KG/LF, precludes all causes of action alleged in Plaintiff’s




                                             10
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 11 of 15




Complaint to Quiet Title and for Declaratory Relief. Therefore, I recommend granting

MTGLQ’s Motion to Dismiss.

          B. Plaintiff’s Motion to Amend

       In his motion to amend, Plaintiff seeks to add a cause of action for “relief from

the judgment that defense counsel asserts applies to this case.” Doc. 17 at 2. The nature

of this cause of action is unclear from Plaintiff’s proposed amended complaint (see doc.

17‐1), but his reply cites to Rule 60(d)(1) of the Federal Rules of Civil Procedure. Doc. 19

at 1. Rule 60(d)(1) provides that the Court may “entertain an independent action to

relieve a party from a judgment, order, or proceeding.” This provision preserves a

historical form of action that is equitable in nature and committed to the discretion of

the Court. Robinson v. Volkswagenwerk AG, 56 F.3d 1268, 1274 (10th Cir. 1995).

       The Supreme Court has observed that independent actions for relief from

judgment “should be available only to prevent a grave miscarriage of justice.” United

States v. Beggerly, 524 U.S. 38, 47 (1998). It is a remedy reserved for injustices so gross as

to justify departing from “rigid adherence to the doctrine of res judicata.” Id. at 46. One

reason the threshold for an independent action is so high is to prevent parties from

using such an action to circumvent the time limitations in Rule 60(b). Id. A Rule 60(b)

motion premised on grounds such as mistake, newly discovered evidence, or fraud

must be filed within one year after entry of judgment. Fed. R. Civ. P. 60(c)(1). The one‐

year limitation is not tolled or extended by an appeal. Tool Box, Inc. v. Ogden City Corp.,



                                              11
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 12 of 15




419 F.3d 1084, 1088 (10th Cir. 2005). An independent action in equity, on the other

hand, is not subject to a time limitation, although the doctrine of laches may apply.

United States v. Buck, 281 F.3d 1336, 1341 (10th Cir. 2002). Thus, an action pursuant to

Rule 60(d) is available only where the asserted grounds for relief are more severe than

what would merit relief pursuant to Rule 60(b). See, e.g., Zagorsky‐Beaudoin v. Rhino Ent.

Co., 2019 WL 5960084, at *3 (D. Ariz. Nov. 12, 2019) (unpublished). Here, the judgment

of foreclosure in the prior suit was filed December 20, 2019. The time to file a motion

pursuant to Rule 60(b)(1)–(3) elapsed before the present suit was filed.

       Plaintiff’s basis for obtaining relief from the judgment is that MTGLQ allegedly

concealed that the outstanding balance on the subject mortgage had been satisfied by a

third party, the Federal National Mortgage Association (“Fannie Mae”), prior to the

entry of judgment of foreclosure. Doc. 17‐1 at ¶¶ 21–24. Defendant argues that the

Court should deny Plaintiff leave to amend because the proposed amendment “does

not change that Plaintiff is trying to re‐litigate issues that were already adjudicated” in

Ms. Wellington’s suit. Doc. 18 at 1. But the alleged undisclosed satisfaction of the

outstanding mortgage balance by Fannie Mae was never litigated in the prior suit. To

the extent that this issue is nonetheless precluded (as it arises from the same

transaction), Plaintiff’s allegations might place this matter within the narrow exception

to res judicata afforded by an equitable action for relief from judgment. Specifically,

Plaintiff’s allegations sound in fraud, which is a common ground for an independent



                                             12
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 13 of 15




action. 11 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2868 (3d

ed. 2021). Fraud on the court provides grounds to set aside a judgment under Rule

60(d)(3). Rule 60(d)(1) also provides a path to obtain relief on some grounds of fraud.

Buck, 281 F.3d at 1341.

       While Plaintiff’s allegations sound in fraud, they lack the specificity necessary for

the Court to find that they meet the high threshold to pursue an independent action as

set forth in Beggerly, 524 U.S. at 47. Furthermore, they lack sufficient detail to meet the

plausibility standard of Twombly, 550 U.S. at 556, and Iqbal, 556 U.S. at 678, as well as the

heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Fed. R. Civ.

P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.”).

       The requisite elements of an independent action for relief from judgment are:

       (1) a judgment which ought not, in equity and good conscience, to be
       enforced; (2) a good defense to the alleged cause of action on which the
       judgment is founded; (3) fraud, accident, or mistake which prevented the
       defendant in the judgment from obtaining the benefit of his defense; (4)
       the absence of fault or negligence on the part of the defendant; and (5) the
       absence of any adequate remedy at law.

11 Wright & Miller, Federal Practice and Procedure § 2868 (quoting Nat’l Sur. Co. v. State

Bank of Humboldt, 120 F. 593, 599 (8th Cir. 1903)). Construing Plaintiff’s proposed

amended complaint liberally, it appears to allege facts bearing on the first three

elements, but it does not establish that Plaintiff can satisfy the last two elements. The

particular circumstances of Defendants’ alleged concealment of Fannie Mae’s


                                             13
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 14 of 15




involvement are not set forth in the proposed amended complaint. Nor does the

proposed amended complaint explain how and when Plaintiff came to discover this

information. Absent these details, the proposed amended complaint fails to allege

sufficient facts showing that the failure to bring this information to the prior court’s

attention was not owing to some fault or negligence on the part of Plaintiff or his privy,

Ms. Wellington. Absent these details, the proposed amended complaint also fails to

allege sufficient facts showing that an adequate remedy is or was unavailable under

Rule 60(b). See Winfield Assocs., Inc. v. Stonecipher, 429 F.2d 1087, 1090 (10th Cir. 1970)

(“In this type of action, it is fundamental that equity will not grant relief if the

complaining party has or by exercising proper diligence would have had, an adequate

remedy at law, or by proceedings in the original action . . . [to] obtain relief against[] the

judgment.” (internal quotation marks omitted)).

       Plaintiff argues that, “should the Court determine on its own that some

deficiency exists, it should identify the defect and leave to amend should be at least

considered, if not granted, to correct the defect.” Doc. 19 at 1–2 (citing Roman‐Nose v.

N.M. Dep’t of Hum. Servs., 967 F.2d 435, 438 (10th Cir. 1992)). The Court may not

dismiss a pro se complaint unless “it is obvious that the plaintiff cannot prevail on the

facts he has alleged and it would be futile to give him an opportunity to amend.” Kay,

500 F.3d at 1217. But this rule does not bar the Court from denying leave to amend

upon review of a proposed amendment. See MTGLQ III, 2021 WL 1217451, at *13. In



                                              14
     Case 1:21-cv-00322-JB-GBW Document 22 Filed 07/27/21 Page 15 of 15




other words, Plaintiff’s operative complaint, which does not include a cause of action

for relief from judgment under Rule 60(d), is subject to dismissal with prejudice as

explained above. Plaintiff’s putative Rule 60(d) claim as presented is subject to

dismissal without prejudice. Thus, I recommend that the Court deny Plaintiff’s Motion

for Leave to File Amended Complaint as futile and dismiss this case for failure to state a

claim upon which relief can be granted.


   IV.      CONCLUSION

         For the foregoing reasons, I hereby recommend that the Court GRANT MTGLQ’s

Motion to Dismiss (doc. 11), DENY Plaintiff’s Motion for Leave to File Amended

Complaint (doc. 17), and DISMISS WITH PREJUDICE all claims in Plaintiff’s Complaint

to Quiet Title and for Declaratory Relief (doc. 1‐1).




                                                  _____________________________________
                                                   GREGORY B. WORMUTH
                                                   UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen‐day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.




                                             15
